United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2407
                                   ___________

Violet Goodwin,                        *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Omaha Housing Authority; Reggie        *
Johnson; Andrias Belle; Bess Ebo,      * [UNPUBLISHED]
                                       *
           Appellees.                  *
                                  ___________

                             Submitted: January 6, 2011
                                Filed: January 11, 2011
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Violet Goodwin appeals the district court’s1 dismissal without prejudice of her
Privacy Act and due process claims, and its adverse grant of summary judgment on
her claim under Title VI of the Civil Rights Act of 1964. Upon careful review, we
conclude that the district court’s rulings were proper for the reasons it stated.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ____________________________


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.